Citation Nr: 1226799	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left ear condition, to include residuals of surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which declined to reopen the Veteran's previously denied claim of service connection for residuals of ear surgery on the grounds that the evidence received was not new and material.

The Board reopened the Veteran's claim and remanded it for further development in September 2011.  That development has been completed, and the case now returns to the Board for further review.


FINDING OF FACT

Residuals of a perforated left tympanic membrane, status post mastoidectomy and labyrinthectomy, are etiologically related to service.


CONCLUSION OF LAW

Residuals of a perforated left tympanic membrane, status post mastoidectomy and labyrinthectomy, were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

B.  Evidence

The Veteran underwent induction examinations in April 1943 and October 1943, as well as a discharge examination in January 1946.  No relevant abnormalities were noted.  However, on observation for possible bronchiectasis in January 1945, the Veteran reported that his ears were painful and blocked at times.  Examination showed that both eardrums were retracted and showed areas of atrophy although hearing was noted to be normal bilaterally.  

The Veteran initially filed a claim for service connection for an ear condition that was received at the RO in February 1947.  At that time, the Veteran reported that he had an ear ailment affecting his hearing that began in 1941.  He also reported, however that he received treatment for ear trouble at a field hospital in Italy in June 1945 while stationed with the 168th Infantry Regiment.

Private treatment records dated July 2008 show the Veteran reported a history of left ear surgery in 1954.  

A January 2009 VA audiological examination revealed a surgically altered left ear canal.  The Veteran reported that he had not had any problems with ear infections prior to service.  During and after service, he had continued infections in his ears and underwent surgery in 1954 as a result.  Following the surgery, he had facial paralysis for 6 months, as well as ongoing balance problems.  The examiner did not offer an opinion as to the etiology of this condition. 

Additional private records dated May 2009 show the Veteran had several repeated bouts of otitis.  He had also injured his left ear and had chronic vertigo.

The Veteran was afforded a VA examination in October 2011.  The examiner stated that the Veteran had a peripheral vestibular condition, which resulted in hearing impairment and vertigo.  Examination revealed a healed tympanic membrane perforation.  There was no vertigo on examination.  The examiner remarked that the Veteran had undergone extensive ear surgery in 1954 that removed inner ear structures due to infection.  Per the Veteran's report, that resulted in a loss of balance.  He also had significant drainage for years.  He currently experienced vertigo when he got up and turned quickly to the left.  The examiner stated that the Veteran's vertigo was not Meniere's disease but was mostly likely caused by the left ear surgery.  The examiner did not comment on any relationship to service.

The Veteran was afforded another VA examination in March 2012.  The claims file was reviewed by the examiner.  The Veteran reported that he was in close proximity to an episode of artillery shelling that caused him to have what sounded to the examiner like a concussion.  He was taken to a field hospital where they "cleaned out his sinuses."  The examiner noted that this was not like sinus surgery today where the ostia were opened.  The Veteran also had left ear drainage and decreased hearing at the time.  During the remainder of his service, the Veteran had sinus and ear difficulties.  After service, he was noted to have a large left tympanic membrane perforation, which the examiner stated was likely present from the initial injury in service due to continuous symptoms.  The Veteran underwent exploratory surgery with what sounded like a tympanoplasty, which was complicated with bleeding and imbalance.  On examination, there was a perforation of the left antihelix and tympanic membrane.  The Veteran's left ear canal and mastoid had been opened into one "common cavity."  The examiner stated that the Veteran sustained an injury in service that required extensive surgery (radical removal of the ossicles and balance organs) after discharge.  This surgery and the current disability were definitely related to the injury in service, and the condition was more likely than not worsened by the procedure he underwent in the field hospital.

C.  Analysis

Based on the evidence of record, the Board finds that service connection for residuals of a perforated left tympanic membrane, status post mastoidectomy and labyrinthectomy, is warranted.  The Veteran is currently diagnosed with the condition, and the overall weight of the evidence demonstrates that it is etiologically related to service.

Service treatment records do not reflect any findings related to a left ear condition.  However, the Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In this case, the Veteran contends that his ear disability was incurred in combat during artillery shelling.  Records contained in the claims file show that the Veteran did participate in combat.  See Enlisted Record and Report of Separation; Separation Qualification Record; March 2009 rating decision.  Therefore, he is a combat veteran and his statements are sufficient proof of an ear injury in service.  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

Here, the March 2012 VA examiner acknowledged the Veteran's ear injury in service and opined that his current condition was related to that injury and subsequent treatment.  This opinion was based on a review of the claims file, a history provided by the Veteran, and a physical examination.  To the extent that the examiner relies on the Veteran's own statements in forming her opinion, the Board finds those statements to be credible, the Board finds those statements to be both competent and credible in that the Veteran reported a history of symptoms he is competent to identify, and those reports are generally consistent throughout the period on appeal.  There is no other competent opinion to refute this conclusion or to otherwise suggest that the Veteran's current left ear condition is not related to service.  Notably, the October 2011 VA examiner attributed the Veteran's condition to left ear surgery from 1954, but did not address the Veteran's statements regarding injuries or symptoms from service.


ORDER

Service connection for residuals of a perforated left tympanic membrane, status post mastoidectomy and labyrinthectomy, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


